Citation Nr: 1724073	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 30 percent for bilateral flat feet with chronic bilateral tendo-Achilles tendonitis and tibialis, posterior tendinitis (bilateral flat feet), to include on an extraschedular basis.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee Wisconsin.  Jurisdiction of the appeal is currently with the Atlanta, Georgia, RO.

The Veteran testified before the undersigned at a November 2016 Video Conference hearing.  The hearing transcript is of record.  

In November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of an increased rating for bilateral flat feet and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The currently diagnosed lumbar degenerative disc disease is related to active service.


CONCLUSION OF LAW

The currently diagnosed lumbar degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently diagnosed low back disability is directly related to his active military service, or in the alternative, related to his service-connected bilateral flat feet.  Specifically, he has reported that he experienced low back pain since an injury sustained in 1979, during active duty, when he lifted a 125 pound backpack.

Service treatment records (STR) show that in February 1979, the Veteran was given a physical profile that limited his activities due to low back pain.  A subsequent February 1979 STR shows that the Veteran returned to the clinic with complaints of back pain as well as feet and knee pain; the Veteran was placed on light duty for four weeks.  [The Board notes that the physical profile document is dated February 1978 and February 1979; however, based on the subsequent February 1979 STR showing the Veteran returned to the clinic with complaints of back pain the Board has determined that the February 1978 date was clerical error.]

The post-service medical evidence of record shows that the Veteran has a 25-year history of low back pain through the VA, with complaints of low back pain during as early as 1997.  In 2002, the Veteran reported right foot pain that traveled up the leg and into the lower back at times.  Labor Department records show that in July 2005, the Veteran reported low back pain after pulling low back muscles while lifting 50-pound pallets at work at the US Postal Service.  He was diagnosed at that time with a lumbosacral strain.  However, during an August 2005 VA examination, X-rays of the lumbar spine were normal and no diagnosis of a low back disability was made.  Private treatment records indicate that the Veteran has received treatment, including steroid injections, for low back pain since the early 1990's.  A 2007 MRI of the lumbar spine showed evidence of degenerative disc disease.  VA treatment records dated from 2004 to 2016, show that the Veteran has continued to receive treatment for his low back disability.

The Veteran was afforded VA examinations in August 2005, February 2010 and
August 2012.  The Board notes that the February 1979 physical profile was not
associated with the claims file at the time of the August 2005 VA examination, and
therefore, as all the pertinent evidence was not available at the time of that
examination, that examination report is not adequate.

The February 2010 VA examination report notes that the Veteran complained of
low back pain in February 1979; however, in the opinion, the examiner fails to address why, or why not, the in-service complaints are not related to the Veteran's current low back disability.  The February 2010 VA examiner simply stated that there was no significant evidence of lower back issues from the Veteran's active service.  As the February 1979 STRs clearly show the Veteran complained of low back pain during active service, the Board finds the February 2010 VA examination and opinion inadequate.  Barr v Nicholson, 21 Vet App 303 (2007).  Further, with regard to the August 2012 VA examination, the examination report indicates that the claims file was not reviewed in conjunction with the examination and the examiner did not provide an opinion as to service connection.  As such, the August 2012 VA examination report cannot be used to support a denial of service connection.

The Veteran was afforded a VA examination for his claimed low back disability in February 2014.  The examiner opined that it is less likely than not that the Veteran's diagnosed low back condition of spinal stenosis, degenerative disc disease and degenerative joint disease are related to active duty, to include injury, or to the service-connected flat foot condition.  The rationale given was that service treatment records report back pain, but no low back disability was diagnosed during service.  Furthermore, initial claims for compensation did not include a claim for a low back condition.  The examiner also noted that VA lumbar spine X-rays in 1990 were normal.  Treatment for back pain with onset of lower extremity symptoms did not start until 2006, with MRI findings of disc and degenerative disease.  The examiner concluded that based on this objective evidence there is no record of ongoing treatment for a back condition until many years following service and the current conditions of degenerative disc disease and degenerative joint disease are more likely related to events following service and the aging process.  The examiner also concluded that congenital spinal stenosis reported by the Veteran's physician is a congenital defect-narrowing of the spinal canal-not a disease process, and is not caused or aggravated by service or the service-connected foot condition.

In a February 2015 statement, private physician, J. M. D., M.D., opines that it is as likely as not that the Veteran's current complaints and symptoms of low back pain are the result of his military service.  In rendering his opinion, Dr. J. M. D. notes that the Veteran's injuries in service (low back sprain diagnosed in February 1978 and treatment for mechanical low back pain in 1979) are documented, and degenerative joint disease of the lumbar spine will progress silently sometimes, with only pain and no changes on x-ray or MRI in the early phases, which is what happened to the Veteran in service.  He concludes that the onset of the Veteran's disability, however, was in service.  Dr. J. M. D. also notes that the Veteran has been treated for his back since the early 1990's and that a treating nurse practitioner, after reviewing the Veteran's medical records and medical treatment, opined that the Veteran's lower back pain was directly related to his military service.  

The medical evidence documents a current low back disability, currently lumbar degenerative disc disease.  The service treatment records document treatment and a medical profile in service for low back pain.  The Board also notes that the Veteran has reported in statements, including during his November 2016 Video Conference hearing and during examinations, that he had lower back pain during active military service, and that he has had continuing problems with his lower back since that time.  These statements provide competent and credible evidence of a low back injury during active duty and a continuity of symptoms since.  They are also buttressed by the opinion of his private physician, Dr. J. M. D.

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service.  Furthermore, the February 2014 VA examiner opined that the Veteran's current low back disability is not related to his active military service.  However, as there is also competent medical evidence of record that is favorable to the Veteran, the opinion of Dr. J. M. D., the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for lumbar degenerative disc disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a lumbar degenerative disc disease is granted.


REMAND

Increased Rating for Bilateral Flat Feet

In order for the Veteran to be entitled to a disability rating in excess of 30 percent for his bilateral flat feet, the evidence must show that his severe symptoms are not improved with the use of orthopedic shoes or appliances.  During his most recent VA examination in February 2014, the Veteran reported that his symptoms were relieved by orthotics.  However, during his November 2016 Board hearing, the Veteran testified that his symptoms are not relieved by orthotics.  Specifically, he stated that he wears inserts that were made for him in 1978, which although they help his back pain, do not actually help alleviate his foot pain.  See November 2016 Video Conference hearing transcript.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his bilateral flat feet disability.

The Veteran also testified during his hearing that the symptoms from his bilateral foot disability, in conjunction with his other service-connected disabilities, including his right ankle disability, result in severe symptomatology and effects on employment.  Specifically, he testified that he wears a brace for the right ankle, and that the shoe inserts in conjunction with the ankle brace make him walk funny and wobble, which causes his back to hurt.  The Veteran's attorney also noted that during his most recent VA examinations in February 2014, the examiners gave the impression that the Veteran has an impairment that would limit him to standing on his feet for no more than 10 minutes at a time, and as a result, he would not be able to maintain employment.  The Veteran also noted that in addition to limitations on standing for prolonged periods of time, his service-connected disabilities, including his bilateral flat feet, make it very difficult for him to climb stairs and walk, and his pain medication puts him and his co-workers at jeopardy.  The Veteran also noted that his right ankle swells often, due to the brace that he has to wear to keep the ankle straight, and this impacts his ability to walk and, therefore, work.  The Veteran's attorney noted that the February 2014 VA back examiner also noted that the Veteran had to shift his weight a lot due to his low back disability, which the Board is now granting service connection for, and this also impairs his ability to maintain employment in that he is not able to sit for prolonged periods of time without moving and changing positions.  The Veteran further noted that he was recently granted disability benefits from the Social Security Administration (SSA) for his back, knees, ankles and feet.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board finds that the symptomatology and significant occupational effects noted above are not contemplated in the schedular 30 percent evaluation assigned for the Veteran's bilateral foot disability, and suggest that there may be marked interference with employment.  Furthermore, the Veteran is service connected not only for bilateral flat feet, but also for right ankle tendonitis, hemorrhoids, pseudofolliculitis barbae, right knee patellofemoral syndrome, left knee patellofemoral syndrome and persistent depressive disorder.  

Accordingly, in light of Johnson, the Board has determined that a remand is also appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Entitlement to TDIU

Turning to the TDIU claim, the Veteran contends that he has been unemployable as a result of his service-connected disabilities since April 2012.  See April 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and November 2016 Video Conference Hearing transcript.

An April 2012 letter from the Office of Personnel Management (OPM) shows that the Veteran was found to be disabled from his position at the US Postal Service, due to chronic flat feet with leg brace, chronic left and right knee arthritis, and chronic low back pain.  

The Veteran underwent VA examinations of his service-connected disabilities in August 2012.  The examiners concluded that the disabilities did not make the Veteran unemployable.

In a January 2014 statement, the Veteran's private physician noted that the Veteran has a history of chronic back pain since an injury sustained in service after lifting a 125 pound back pack in 1979.  He noted further that the Veteran suffered from degenerative disc disease of the lumbar spine, in addition to other low back disabilities, and opined that, after reviewing the Veteran's medical records, that the Veteran is permanently disabled due to this back conditions.  See January 2014 statement from Lubsey Medical Center.

The Veteran underwent VA examinations in February and March of 2014, in order to determine the current level of impairment caused by his service-connected disabilities.  Although the evidence indicates his service-connected disabilities limit bending, crawling, standing, walking and use of stairs, the evidence does not show that the disabilities prohibit these activities.  The examinations also noted that he should not have prolonged weight bearing.  However, VA physicians concluded that he remains capable of light physical work, when considering only the effects of his service-connected disorders.

June 2015 private treatment records indicate that the Veteran's bilateral foot disability, back disability, bilateral knee disability, right ankle disability and depression, impact his ability to maintain employment.  See private treatment records from Southside Orthopedic Center.

A December 2016 Vocational Evaluation concluded that the Veteran's multiple service-connected medical conditions have severe vocational limitations which would preclude any/all employment.  See December 2016 Vocational Evaluation from Vass Vocational Services.

Since the last adjudication of the Veteran's claim for TDIU, service connection has been granted for depression (see March 2016 rating decision), and service connection for a low back disability is being granted in this decision.  The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  

Furthermore, the Board notes that, because the outcome of the claim for an increased rating for bilateral flat feet, to include on an extraschedular basis, may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The appellant is hereby notified that it is his  responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to evaluate the current severity of his bilateral flat feet.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

All indicated studies and tests, including X-rays, should be conducted, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected bilateral flat feet must be fully outlined and differentiated from symptoms caused by any nonservice-connected foot disorders.

The examiner is to comment on whether the bilateral flat feet disability is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved with the use of orthopedic shoes or appliances.

The examiner should also render an opinion, based upon best medical judgment, as to whether, and to what extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the service-connected bilateral foot disability noted above during flare-ups and/or with repeated use.  

To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate the effect the bilateral flat feet disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should comment on functional impairment caused by the service-connected foot disability and whether such causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, provide the Veteran's claims file to an appropriate clinician to comment on functional impairment caused by all of the Veteran's service-connected disabilities, including his now service-connected right ankle disability, depression and low back disability, relative to his ability to obtain and maintain substantially gainful employment.  An in-person examination is only required if deemed necessary by the examiner.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration of his age or non-service-connected disabilities.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The issue of entitlement to an increased evaluation for bilateral flat feet must be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

5.  Also, in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


